Citation Nr: 1314919	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for low back disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for a respiratory disability (also claimed as chronic cough). 

7. Entitlement to an initial compensable rating for residuals of an injury to teeth #6 through #11. 



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served in the Reserves with multiple periods of active service, including January 1987 to April 1987, December 1990 to May 1991, April 2003 to April 2004, January 2006 to July 2006, January 2007 to June 2007 and August 2009 to February 2010.  The Veteran participated in Operation Desert Storm and Operation Enduring Freedom in Afghanistan. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in part, granted service connection for a dental trauma to teeth #6 through #11, for treatment purposes with a noncompensable initial rating assigned and denied service connection for a headache disability, low back disability, right knee disability and respiratory disability.  The Veteran continues to appeal for a higher rating for the dental trauma claim.  See AB v. Brown, 6 Vet. App. 35 (1993).  This matter also comes before the Board from a June 2008 rating decision of the RO which denied service connection for bilateral hearing loss and tinnitus.

The Board remanded the claims in September 2012 for further development and consideration. 

The issues of service connection for bilateral hearing loss, tinnitus, low back disability, right knee disability, headaches, and respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

Teeth #6 through #11 were restored with dental treatment; and there is no significant impairment in masticatory function. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected teeth #6 through #11 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met. 

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

The Board remanded this claim in September 2012.  Additional VA treatment records were obtained and added to the Veteran's electronic Virtual VA folder.  In addition, a dental examination was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

VA has obtained service treatment records and post-service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Consideration must be given to her possible entitlement to "staged" ratings to compensate him for times since filing her increased initial rating claim when this disability may have been more severe than at other times during the course of her appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 9913 provides a compensable disability rating based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  If the lost masticatory surface cannot be restored, Diagnostic Code 9913 provides a maximum 40 percent disability rating for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, and a 10 percent rating for all upper and lower teeth on one side missing.  A 0 percent rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply only to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150.  Hence, the level of disability rating 
to be assigned under Diagnostic Code 9913 is first dependent whether the lost masticatory surface can be restored, and if not, on the number and location of the teeth that have been lost. 

Service treatment records reveal that the Veteran sustained facial trauma in April 2007.  Dental examination noted that tooth #8 was avulsed and replanted.  Both teeth #7 and #8 were provided endodontic treatment.  Teeth #9 and #10 were to be monitored for pulp vitality.  

A VA dental examination was conducted in April 2008.  Her four third molars or wisdom teeth (teeth #1, #16, #17, and #32) were the only missing teeth.  There was some mild bone loss.  The examiner noted that teeth #7 and #8 are within normal limits, and teeth #9 and #10 had no pathology.  

A VA dental examination was conducted in October 2012.  After a review of the Veteran's claims file, history, examination, and diagnostic imaging; the examiner noted that there was endodontic treatment to teeth # 7 and #8, and tooth # 10 had a necrotic pulp, and would eventually need endodontic treatment.  The examiner noted that there was no periapical pathology, i.e., bone loss.

Here, the degree of disability would not support the assignment of a compensable rating under Diagnostic Code 9913.  The Veteran sustained injuries to teeth #6 through #11 due to in-service trauma, but none of the service-connected teeth are missing.  The criteria of Diagnostic Code 9913 are specific, and an evaluation in excess of 0 percent is not warranted because teeth #6 through #11 have been restored with endodontic treatment, and there is no significant impairment in masticatory function. 

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 

ORDER

A compensable rating for service-connected teeth #6 through #11 is denied. 


REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In the Board's remand, it noted that the Veteran alleged that she has disabilities of the low back and right knee, a chronic cough, headaches, hearing loss, and tinnitus all a result of active service.  As most of her service treatment records were not of record, the Board remanded these claims for an additional attempt to obtain complete service treatment records.  However, the AMC failed to request the Veteran's service treatment records through official channels and associate them with the claims folder.  Therefore, another remand of these claims is necessary.  Id.

Specifically, it was noted in the prior remand that attempts to obtain additional service treatment records appear to have been unsuccessful, with initial attempts to obtain records from the National Personnel Records Center (NPRC) in January 2008 resulting in a negative reply.  Attempts to obtain them from the Veteran's reserve unit at McGuire Air Force Base (AFB) in March 2008 yielded no response.  Additional attempts to obtain them from this AFB were made in April 2012, with specific requests for records pertaining to all the periods of services as listed in the introduction portion of this decision.  No response from this AFB is of record, and it appears that the request was returned as unable to be forwarded.  There is no indication that an attempt to obtain these service treatment records from the NPRC since the first attempt which was made during a time the Veteran was still serving actively with the Reserves.  

In addition, a VA headaches examination was conducted in October 2012.  The examiner stated that the Veteran complained of mild tension type headaches.  After review of the Veteran's claims file and physical examination, the examiner stated that it is less likely as not that the Veteran claimed headaches are secondary to any incident of service.  However, a rationale for the opinion was not provided.  Additionally, a VA respiratory examination was conducted in October 2012.  Mild chronic obstructive pulmonary disease (COPD) was diagnosed.  However, the examiner did not render an opinion regarding the relationship between this disability and service as requested in the Board's prior remand.  Thus, the headaches and respiratory disability claims must also be remanded for another opinion to comply with the Board's original remand.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's STRs through official channels.  All efforts to obtain such records should be documented.  If the records cannot be obtained the Veteran and her representative should be notified of such, and a determination as to the futility of further efforts to obtain such records should be made. 

2.  If additional service treatment records are obtained, provide the updated claims file to the examiners who conducted the October 2012 VA audiological, back, right knee, headache and respiratory examinations and obtain addenda opinions regarding the relationship between the Veteran's current conditions and service.

3.  Regardless of whether additional service treatment records are obtained, the RO/AMC should obtain addenda to the October 2012 VA headaches and respiratory examinations by the same examiners or other qualified examiners if the examiner is not available.  If a new examination is deemed necessary, one should be scheduled.  After a review of the claims file: 

a. The headache examiner should explain the medical basis for the conclusions that the Veteran's current mild tension headaches are less likely as not due to service.  In providing this rationale, the examiner should address the significance, if any, of the accidents documented in the available service records (slipping on a K-loader and falling onto a pallet injuring the right shoulder in July 2006 and falling 4 feet from a 60 ton loader resulting in dental trauma with fractured and avulsed teeth in April 2007).

b. The respiratory examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50/50 probability or greater) that the COPD began in service or was the result of any incident in service.  The examiner must explain the medical reasoning for the opinion.

4.  After any additional development deemed necessary in addition to the above has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


